Name: Commission Implementing Regulation (EU) 2019/1262 of 25 July 2019 amending Implementing Regulation (EU) 2016/1141 to update the list of invasive alien species of Union concern
 Type: Implementing Regulation
 Subject Matter: environmental policy;  natural environment;  tariff policy;  international trade
 Date Published: nan

 26.7.2019 EN Official Journal of the European Union L 199/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1262 of 25 July 2019 amending Implementing Regulation (EU) 2016/1141 to update the list of invasive alien species of Union concern THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1143/2014 of the European Parliament and of the Council of 22 October 2014 on the prevention and management of the introduction and spread of invasive alien species (1), and in particular Article 4(1) and (2) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/1141 (2) establishes a list of invasive alien species of Union concern (the Union list), which is to be kept updated as appropriate, in accordance with Article 4(2) of Regulation (EU) No 1143/2014. (2) The Commission has concluded, on the basis of the available evidence and the risk assessments carried out pursuant to Article 5(1) of Regulation (EU) No 1143/2014, that all criteria set out in Article 4(3) of that Regulation are met for the following invasive alien species: Acacia saligna (Labill.) H.L.Wendl. (Acacia cyanophylla Lindl.), Acridotheres tristis Linnaeus, 1766, Ailanthus altissima (Mill.) Swingle, Andropogon virginicus L., Arthurdendyus triangulatus (Dendy, 1894) Jones & Gerard (1999), Cardiospermum grandiflorum Sw., Cortaderia jubata (Lemoine ex CarriÃ ¨re) Stapf, Ehrharta calycina Sm., Gymnocoronis spilanthoides (D.Don ex Hook. & Arn.) DC., Humulus scandens (Lour.) Merr., Lepomis gibbosus Linnaeus, 1758, Lespedeza cuneata (Dum.Cours.) G.Don (Lespedeza juncea var. sericea (Thunb.) Lace & Hauech), Lygodium japonicum (Thunb.) Sw., Plotosus lineatus (Thunberg, 1787), Prosopis juliflora (Sw.) DC., Salvinia molesta D.S. Mitch. (Salvinia adnata Desv.), Triadica sebifera (L.) Small (Sapium sebiferum (L.) Roxb.). (3) The Commission has concluded that for all those invasive alien species all elements set out in Article 4(6) of Regulation (EU) No 1143/2014 have been duly considered. (4) Since the adoption of Implementing Regulation (EU) 2016/1141, the scientific names of some species on the Union list have been revised. Implementing Regulation (EU) 2016/1141 should therefore be amended accordingly. (5) Since the adoption of Implementing Regulation (EU) 2016/1141, the CN codes laid down in Council Regulation (EEC) No 2658/87 (3) have been updated. Implementing Regulation (EU) 2016/1141 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Invasive Alien Species, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2016/1141 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 35. (2) Commission Implementing Regulation (EU) 2016/1141 of 13 July 2016 adopting a list of invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council (OJ L 189, 14.7.2016, p. 4). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX The Annex to Implementing Regulation (EU) 2016/1141 is amended as follows: (1) In the table of the list of invasive alien species of Union concern, the following species are inserted in alphabetical order: Species (i) CN codes for live specimens (ii) CN codes for parts that can reproduce (iii) Categories of associated goods (iv) Acacia saligna (Labill.) H.L.Wendl. (Acacia cyanophylla Lindl.) ex 0602 90 47 ex 1209 99 99 (seeds) Acridotheres tristis Linnaeus, 1766 ex 0106 39 80 ex 0407 19 90 (fertilised eggs for incubation) Ailanthus altissima (Mill.) Swingle ex 0602 90 48 ex 1209 99 99 (seeds) Andropogon virginicus L. ex 0602 90 50 ex 1209 99 99 (seeds) (13) Arthurdendyus triangulatus (Dendy, 1894) Jones & Gerard (1999) ex 0106 90 00  (5) Cardiospermum grandiflorum Sw. ex 0602 90 50 ex 1209 99 99 (seeds) Cortaderia jubata (Lemoine ex CarriÃ ¨re) Stapf ex 0602 90 50 ex 1209 99 99 (seeds) Ehrharta calycina Sm. ex 0602 90 50 ex 1209 99 99 (seeds) (13) Gymnocoronis spilanthoides (D.Don ex Hook. & Arn.) DC. ex 0602 90 50 ex 1209 99 99 (seeds) Humulus scandens (Lour.) Merr. ex 0602 90 50 ex 1209 99 99 (seeds) Lepomis gibbosus Linnaeus, 1758 ex 0301 99 17 ex 0511 91 90 (fertile fish eggs for hatching) (1), (2), (3), (4) Lespedeza cuneata (Dum.Cours.) G.Don (Lespedeza juncea var. sericea (Thunb.) Lace & Hauech) ex 0602 90 50 ex 1209 99 99 (seeds) (13) Lygodium japonicum (Thunb.) Sw. ex 0602 90 50 ex 1209 99 99 (seeds) (5) Plotosus lineatus (Thunberg, 1787) ex 0301 19 00 ; ex 0301 99 85 ex 0511 91 90 (fertile fish eggs for hatching) Prosopis juliflora (Sw.) DC. ex 0602 90 47 ex 1209 99 99 (seeds) Salvinia molesta D.S. Mitch. (Salvinia adnata Desv.) ex 0602 90 50  Triadica sebifera (L.) Small (Sapium sebiferum (L.) Roxb.) ex 0602 90 48 ex 1209 99 99 (seeds) (2) In the table of the list of invasive alien species of Union concern, Orconectes limosus Rafinesque, 1817 is replaced by Orconectes limosus Rafinesque, 1817 (Faxonius limosus Rafinesque, 1817). (3) In the table of the list of invasive alien species of Union concern, Orconectes virilis Hagen, 1870 is replaced by Orconectes virilis Hagen, 1870 (Faxonius virilis Hagen, 1870). (4) In the table of the list of invasive alien species of Union concern, Procambarus fallax (Hagen, 1870) f. virginalis is replaced by Procambarus fallax (Hagen, 1870) f. virginalis (Procambarus virginalis Lyko, 2017). (5) In the table of the list of invasive alien species of Union concern, the CN codes for parts that can reproduce for Eichhornia crassipes (Martius) Solms is changed from ex 1209 30 00 to ex 1209 99 99. (6) In the notes to the table for column (iv), point (2) 0301 93 00: Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus) is replaced by 0301 93 00: Carp (Cyprinus spp., Carassius spp., Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus, Catla catla, Labeo spp., Osteochilus hasselti, Leptobarbus hoeveni, Megalobrama spp.). (7) In the notes to the table for column (iv), point (6) 1211 90 86: Other plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered is replaced by ex 1211 90 86: fresh seeds, not cut, crushed or powdered. (8) In the notes to the table for column (iv), the following point is added: (13) ex 1213: Hay.